        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 1 of 28




                                                                                                     Carol A. Thompson
                                                                                                     Lic: OK**
                                                                                                     CThompson@fedpractice.com

                                                   January 31, 2020

VIA ELECTRONIC MAIL ONLY
Honorable Thomas Modly
Acting Secretary of the Navy

       Via:     Christopher Grady
                Admiral, United States Navy
                Commander
                United States Fleet Forces Command

                Ingrid E. Paige
                Lieutenant Commander, United States Navy
                Assistant Fleet Judge Advocate
                United States Fleet Forces Command
                ingrid.e.paige@navy.mil

       RE:      Appeal of Findings of Review of Race Discrimination Complaints Against
                CDR Martin L. Weyenberg, USN, and CDR James D. Huddleston, USN

Ref:   (a) OPNAVINST 5354.1 G
       (b) Mr. Savage’s ltrs of 22 Oct 19 and 24 Jun 191
       (c) COMNAVAIRLANT 5354 ltr Ser NOlL/306 of 11 Oct 19
       (d) COMNAVAIRLANT 5354 ltr Ser NOlL/307 of 11 Oct 19
       (e) USFF 5354 ltr Ser NO1L/103 of 9 Dec 19

Encl: (1) POA
      (2) Mr. Savage’s FOIA/PA Appeal ltrs of 17 Jan 20 and 20 Jun 19 w/o encls
      (3) Original NAVPERS 5354/2
      (4) Transcript of phone call w/ CDR Keith of 15 May 19
      (5) Transcript of RADM Kelley’s comments at Tailhook

1. In accordance with references (a) and (e) and the approved extension through 31 January
2019, and subject to enclosure (1), Mr. Courtland Savage, by and through counsel, respectfully
submits this appeal to the now-unsubstantiated findings of racial discrimination by Commander


1
  In the interest of brevity, Mr. Savage hereby incorporates his arguments and issues previously
raised in these two appeals.

                                    1750 K Street NW, Suite 900 | Washington, DC 20006
                              Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
           **Practice in DC limited to matters and proceedings before Special Courts - Federal Courts – Agencies**
                                                                              SAVAGE PE 2, Page 1 of 28
        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 2 of 28
SAVAGE – EO APPEAL
January 31, 2020
PAGE 2 OF 5

(CDR) Martin Weyenberg, then Commanding Officer of Strike Fighter Squadron One Zero Six
(VFA-106), and CDR James Huddleston, then the training officer at VFA-106, against Mr.
Savage. Mr. Savage, an African American, was the target of racial discrimination by Caucasian
Instructor Pilots (IPs) at VFA-106. The discrimination bled into the subjective scorings in the
various training evolutions, which in turn where used to “justify” his untimely removal from
VFA-106 by CDR Weyenberg, and ultimately as an officer in the Navy. This Equal Opportunity
(EO) investigation, which initially concluded in July 2018, resulted in substantiated findings of
discrimination. However, and most disturbingly, these substantiated findings of racial
discrimination have since been changed to unsubstantiated. It is the change in the findings, the
reason for which Mr. Savage is still uncertain of, that forms the basis for this appeal.

2. As a prerequisite matter, Mr. Savage’s ability to thoroughly and adequately respond to the
unsubstantiated findings is significantly hindered as he has yet to receive a full copy of the
investigation, despite an active lawsuit brought under the Freedom of Information Act (FOIA)
and Privacy Act now pending in the United States District Court for the District of Columbia
(Case No. 1-19-cv-02983-ABJ). Encl. (2). Accordingly, Mr. Savage requests a stay of the
Secretary of the Navy’s final review of this matter until: (1) Mr. Savage receives a full copy of
the investigation; or (2) the pending FOIA lawsuit has been litigated to completion.

3. Mr. Savage’s need for a full, unredacted copy of the investigation is heightened by the
irregular manner in which this EO investigation has been processed. See Ref. (b) (letter of 22 Oct
19 which details the reopening of the matter for further investigation by a commander (Rear
Admiral (RADM) Kelley) who serves under the EO investigation convening authority (Vice
Admiral (VADM) Miller)). Given the timing of certain other events related to this this matter, to
include the Department of Defense Inspector General’s (DoD IG) substantiation in June 2019 of
Whistleblower Reprisal against Lieutenant (LT) Steven Shaw after he made a protected
communication regarding the very same racial discrimination experienced by Mr. Savage, as
well as RADM Kelley’s comments at the Tailhook convention in September 2019 regarding
Navy leadership’s frustration with the DoD IG office, it appears that the change from
substantiated discrimination to unsubstantiated was done out of retaliation.

4. This concern of retaliation is hardly theoretical. Not only was Mr. Savage initially informed of
the substantiated findings via both the original NAVPERS 5354/2 (enclosure (3) at p.4) and a
phone call from CDR Keith, 2 VADM Miller’s Deputy Staff Judge Advocate (SJA) on 15 May

2
  Upon best information and belief, CDR Keith is the individual from VADM Miller’s SJA’s
office who called Mr. Savage; this belief is based on CDR Keith’s name appearing on page 4 of
the NAVPERS 5354/2, enclosure (3), as the individual who conducted the debrief. However,
several individuals were on the call, so it is likely the person who conducted the debrief was
another person from the SJA’s office, with CDR Keith simply listening to the debrief.


                                1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                          SAVAGE
                          Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   PE 2, Page 2 of 28
        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 3 of 28
SAVAGE – EO APPEAL
January 31, 2020
PAGE 3 OF 5

2019, but the change from substantiated to unsubstantiated occurred after the DoD IG’s findings
of whistle blower reprisal, and around the same time as RADM Kelley’s comments at the
Tailhook convention.

5. Of these corroborating facts, the most compelling is CDR Keith’s phone call on 15 May 2019,
just days after VADM Miller authored his endorsement on this investigation, and one month
before the DoD IG investigation substantiated findings of whistleblower retaliation by CDR
Weyenberg (the same individual who is the subject of this EO investigation), during which CDR
Keith profusely apologizes for the discrimination Mr. Savage suffered:

               I know it's been very difficult for you, and I understand your
               frustration with this entire process. So, again, my apologies, but at
               this point, we're going to provide you with the investigation. And
               we can be open about the entire affair. Also, I just want to tell
               you that I'm sorry you had to go through everything you went
               through, because right up front, we are substantiating that you
               suffered discrimination at [unclear 00:00:42].

               We believe what you and Captain Ashley [phonetic] alleged, and
               that will be substantiated. We're sorry you had to go through
               that. It's inappropriate that that would be happening in this
               day and age in our Navy, and that also explains, though, what's
               been going on behind the [unclear 00:01:02] because everybody
               who's looking at this has been aghast at what was
               substantiated and what was found by our investigator. And in
               this day and age, nobody should have to go through what you guys
               went through. It's just inappropriate.

               And what has been going on since we last contacted you, when we
               thought we were primed and ready to go, because of the media
               attention and the congressional attention that this has gotten, Air
               Boss owed it to his superiors to reach up and let them know it was
               coming. So this was pushed all the way up to the Chief of Naval
               Operations.    So you know there's a very interest in this
               investigation, and that's why we had to hold off, because the
               investigation was sent up to him so he could personally review the
               investigation. And he himself actually is going to be directing
               sweeping after actions for naval aviation as a result of this.




Regardless, this is the statement of the individual conducting the telephonic debrief to Mr.
Savage.



                               1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                         SAVAGE
                         Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   PE 2, Page 3 of 28
        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 4 of 28
SAVAGE – EO APPEAL
January 31, 2020
PAGE 4 OF 5

               So a lot of what's been going on behind the scenes, since we had
               four-stars, the highest level of the Navy looking at this and
               basically trying to say what can we do to keep this from happening
               again. You know, it's just a daunting problem, racism in our
               country, racism within the ranks, but again, we want to attack
               it and see what we can do to try to make sure that the future
               pilots and present pilots don't go through what you went
               through.

               So, anyway, that's just a little background. There are sweeping
               corrective actions that the Air Boss will be directing, starting with
               directing administrative actions to be taken against the CO and XO
               of the VFA-106—or former CO and XO and against the instructor
               pilots. That will happen at lower echelons. We can't direct what to
               do. Otherwise, we [unclear 00:02:55], but he's directed that some
               action be taken.

Encl. (3) (emphasis added).

6. Between VADM Miller (who helped formulate RADM Kelley’s comments at Tailhook) and
RADM Kelley, those “substantiated” findings discussed in the preceding paragraph were
changed from substantiated to unsubstantiated. This chain of reversals not only undermines the
entire purpose behind having a neutral, unbiased investigating officer look at the facts and make
a decision independent of the chain of command, but is a prime example of a recent complaint
brought forth by the DoD IG to Congress: that the military’s commanders are not rectifying
wrongs identified in certain investigations.3 Indeed, it appears they are perpetuating them.

7. The same command (under CDR Weyenberg) that allowed and fostered the racial
discrimination is the same command that had the subjective authority to disenroll Mr. Savage
from flight training via a Field Naval Aviator Evaluation Board (FNAEB). An independent
investigator recognized that discriminatory practices were occurring. When the investigation was
turned back over to the command for endorsement, the command again turned a blind eye and
began undoing the factual findings of the investigator. As addressed at the Tailhook convention,
senior Navy leadership are now taking an active role to not only stymie Sailors and Marines from
using the DoD IG as a potential source of relief, but to “perfect” their own internal investigations
to ensure they (the leaders) come out unscathed. Such actions by senior Navy leadership amount
to abdication of their roles as leaders. As a last right of appeal, Mr. Savage now implores the
Secretary – serving as civilian oversight, not beholden to the uniform – to end this vicious cycle
of abuse of power by the senior leaders in the Navy, and return the previously substantiated

3
 https://www.defenseone.com/politics/2020/01/dod-punishing-whistleblowers-more-often-and-
impunity-ig-says/162735/ (last visited 29 January 2020).


                                1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                          SAVAGE
                          Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   PE 2, Page 4 of 28
        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 5 of 28
SAVAGE – EO APPEAL
January 31, 2020
PAGE 5 OF 5

findings of discrimination to their original form, followed by appropriate and attendant
administrative relief.

8. Point of contact for this matter is the undersigned at 202-808-3134 or
cthompson@fedpractice.com. On behalf of Mr. Savage, I thank you for your time and
consideration of this significant issue.

                                                            Respectfully,



                                                            Carol Thompson




                               1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                         SAVAGE
                         Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   PE 2, Page 5 of 28
Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 6 of 28




                                         SAVAGE PE 2,Encl.
                                                      Page (1), 1 of281
                                                             6 of
        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 7 of 28




                                                                                                     Carol A. Thompson
                                                                                                     Lic: OK**
                                                                                                     CThompson@fedpractice.com

                                                   January 17, 2020

VIA CERTIFIED MAIL ONLY
Office of the Judge Advocate General (Code 14)
“Freedom of Information Act Appeal”
1322 Patterson Ave., S.E.
Suite 3000
Washington, D.C. 20374-5066

                RE: Freedom of Information and Privacy Act Appeal in File Number
                    2019-005892, Lieutenant Courtland Savage

To whom it may concern:

    This is an appeal pursuant to 5 U.S.C. §§ 552 and 552a, concerning the refusal to entirely
disclose records requested on behalf of Lieutenant (“LT”) Courtland Savage, a client of The
Federal Practice Group, and a former officer within the United States Department of the Navy
(“DON”) who was the victim of certain racial discrimination. Lieutenant Savage has been denied
full access to the Equal Opportunity (“EO”) investigation into the discrimination he suffered; the
DON’s refusal to disclose the requested items violates the Federal Freedom of Information Act
(“FOIA”), the Privacy Act (”PA”), and the DON FOIA Program.

                                                Statement of Facts

    In January 2016, LT Savage commenced training as a student pilot in VFA-106. During his
tenure as a student in this unit, LT Savage and another African-American pilot, Captain (“Capt)
Jason Ashley, were the subjects of myriad insensitive and racist jokes and actions by various
members of the command, and were targeted for attrition from the program. One example of the
discriminatory acts by the command was the formation of a text message communication group
consisting solely of Caucasian instructor pilots who were also graduates of the United States
Naval Academy; the group referred to themselves as the “Pure Bloods.” Both LT Savage and
Capt Ashley were the subjects of many race-based comments by members of the “Pure Bloods.”

    In April 2017, LT Savage was removed from the training pipeline after undergoing a
subjective review board known as a Field Naval Aviator Evaluation Board (“FNAEB”).
Lieutenant Savage challenged the board on the basis of racial discrimination via a congressional
inquiry in July 2017 and a formal EO complaint in December 2017. Likewise, Capt Ashley also
filed an EO complaint. The two complaints were merged, and in April 2018, the Commander,
Naval Air Forces/Naval Air Force, U.S. Pacific Fleet (“CNAF” or “COMNAVAIRPAC”), Vice
Admiral Dewolfe Miller, III, convened an investigation. The report of investigation was
completed on August 16, 2018, and submitted to Vice Admiral Miller for final action.

                                    1750 K Street NW, Suite 900 | Washington, DC 20006
                              Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
           **Practice in DC limited to matters and proceedings before Special Courts - Federal Courts – Agencies**
                                                                                        Encl.
                                                                              SAVAGE PE 2,    (2),71of
                                                                                           Page     of 28
                                                                                                       11
        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 8 of 28
SAVAGE – FOIA/PA APPEAL
January 17, 2020
PAGE 2 OF 5

   Upon conclusion of the report of investigation, neither LT Savage nor Capt Ashley was
provided a copy. On April 15, 2019, after receiving no further correspondence on the matter, LT
Savage submitted a request under the FOIA for a copy of the investigating officer’s final report
and accompanying endorsements. His submission cited to OPNAVINST 5354.1G, which
requires that any request for the production also be reviewed under the PA.

    On May 13, 2019, almost one month after receiving LT Savage’s request, Vice Admiral
Miller authored his final endorsement. This endorsement approved only select findings and
recommendations of the investigating officer (which included a finding that LT Savage’s
FNAEB was improperly influenced by the racial slurs of the “Pure Bloods”); a majority of the
findings and recommendations were then either deleted or amended.1

   On May 15, 2019, two days after the final endorsement was authored, LT Savage was
provided a heavily redacted, partial denial of his request. The redactions and withholdings were
made under 5 U.S.C. §§ 522(b)(3), (5), and (6), and included many of the pre-amended and
“deleted” findings and recommendations, as well as the investigating officer’s “Executive
Summary” of the report.

    Lieutenant Savage timely appealed the unlawful withholdings to this office, asserting that the
COMNAVAIRPAC had failed to exercise sound and reasonable decision making in withholding
documents under 5 U.S.C. §§ 522(b)(5) (deliberative process) and (6), and that the exemptions
cited were either inapplicable or could be narrowly tailored so as not to exclude whole pages,
e.g. the full redaction of the “Executive Summary” portion of the report of investigation. His
appeal was denied on July 29, 2019.

    On October 3, 2019, LT Savage filed a lawsuit in the United States District Court for the
District of Columbia, Case No. 1-19-cv-02983-ABJ, against the DON for the unlawful
withholdings. On November 5, 2019, shortly before the deadline for the DON’s answer to the
complaint, LT Savage received correspondence notifying him that this office was amending its
decision of July 29, 2019, and was remanding the matter back to COMNAVAIRPAC for review
under the PA. This correspondence noted that the initial request should have been processed
under the PA, in accordance with OPNAVINST 5354.1G, Ch. 4, Paragraph 3.f(8), to which the
deliberative process privilege does not apply. Encl. (2) (referencing Savada v. United States
Dep't of Def., 755 F. Supp. 6, 9 (D.D.C. 1991) (“[A]lthough the deliberative process privilege
exempts these documents from release under FOIA, the privilege does not exempt the document
from release under the Privacy Act.”)). In other words, it appears that the matter was remanded
by this office for the sole purpose of ensuring LT Savage’s access to the documents, and not as a
means to further restrict it. The DON’s filing deadline in the lawsuit was then extended in order
to reprocess the request under the PA.


1
 The EO investigation was reopened in September 2019, after the substantiation of
Whistleblower retaliation by the Department of Defense Inspector General in a related case.
Substantiated findings in this case have since been unsubstantiated, and an appeal to the
Secretary of the Navy is ongoing.


                               1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                         SAVAGE
                         Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
                                                                                             Encl.
                                                                                          PE 2,    (2),82of
                                                                                                Page     of 28
                                                                                                            11
        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 9 of 28
SAVAGE – FOIA/PA APPEAL
January 17, 2020
PAGE 3 OF 5

    On December 6, 2019, COMNAVFORPAC provided a second production of the responsive
documents. The redactions in the second production were identical to the redactions in the first,
save the use of the exemptions: the redactions/withholdings were now being made under 5
U.S.C. § 552a(d)(5) in lieu of 5 U.S.C. § 552(b)(5).2 Lieutenant Savage is now timely appealing
the recent withholdings, which mirror the original withholdings. The lawsuit has been stayed
pending resolution of this current appeal.

                                      Authority and Argument

    Lieutenant Savage hereby incorporates his previous arguments set forth in his appeal of June
20, 2019, to the extent COMNAVAIRPAC reasserts withholdings under 5 U.S.C. §§ 552(b)(5)-
(6), and makes the following additional arguments.

    1. The second production is in violation of 5 U.S.C. § 552a(t).

    An agency cannot use an exemption under either the FOIA or the PA to withhold a document
that would otherwise be releasable under the other. 5 U.S.C. § 552a(t); see also Martin v. Office
of Special Counsel, 819 F.2d 1181, 1184 (D.C. Cir. 1987) (“[A]ccess to records under [FOIA
and PA] is available without regard to exemptions under the other.”); Shapiro v. DEA, 762 F.2d
611, 612 (7th Cir. 1985) (“Congress intends that the courts construe the Privacy Act and the
Freedom of Information Act separately and independently so that exemption from disclosure
under the Privacy Act does not exempt disclosure under the Freedom of Information Act, and
vice versa.”); Espinoza v. DOJ, 20 F. Supp. 3d 232, 244 (D.D.C. 2014) (finding that “the Privacy
Act specifically exempts from its nondisclosure provisions documents that are otherwise
required to be disclosed under the FOIA”); Menchu v. HHS, 965 F. Supp. 2d 1238, 1246-47 (D.
Or. 2013) (finding that “the underlying goal of the legislature to allow individuals broad access
to their own records[] supports the conclusion that § 552a(t) requires disclosure of the records
sought when allowed under either the [FOIA] or the Privacy Act,” especially in light of the fact
that the plaintiff was requesting information about himself and not about a third party); Blazy v.
Tenet, 979 F. Supp. 10, 16 (D.D.C. 1997) (quoting subsection (t)(2) and stating that “[d]ocument
requests therefore must be analyzed under both Acts”), summary affirmance granted, No. 97-
5330, 1998 WL 315583 (D.C. Cir. May 12, 1998); Bogan v. FBI, No. 04-C-532-C, 2005 WL
1367214, at *6 (W.D. Wis. June 7, 2005) (explaining that if records are requested under both
FOIA and PA, the requestor can gain access to those records by showing that they were
accessible under either statute).



2
  A few of the redactions previously made under 5 U.S.C. § 552(b)(5) now reflect that they are
being redacted under 5 U.S.C. § 552a(d)(5) and 5 U.S.C. § 552(b)–the redactions no longer
specify that it is under subsection (5), rather just (b) at large; however, the majority of the
redactions previously made under 5 U.S.C. § 552(b)(5) now reflect exemption under 5 U.S.C. §
552a(d)(5) outright.


                               1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                         SAVAGE
                         Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
                                                                                             Encl.
                                                                                          PE 2,    (2),93of
                                                                                                Page     of 28
                                                                                                            11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 10 of 28
SAVAGE – FOIA/PA APPEAL
January 17, 2020
PAGE 4 OF 5

    Here, the agency has essentially “swapped” the FOIA exemption (b)(5) for the PA exemption
(d)(5) after LT Savage both appealed and filed a lawsuit regarding the inapplicability of 5 U.S.C.
§ 552(b)(5) to the respective withholdings. Such action by COMNAVAIRPAC is in direct
violation of both 5 U.S.C. 552a(t) and the intent of Congress that the FOIA and the PA serve as
rights of access, and not shields to deny access. To be clear, and as discussed in the previous
appeal, the deliberative process privilege does not apply to the withheld/redacted material.
Similarly, but under a different analysis, 5 U.S.C. § 552a(d)(5) does not apply to the
withheld/redacted materials (as discussed in the next section). Because the matter is releasable
under at least one, if not both, of the statutes, the documents must be released. For this reason
alone, all documents currently redacted and withheld should be produced in their entirety.

   2. 5 U.S.C. § 552a(d)(5) is inapplicable to the withheld information, as the investigation
      was not conducted in anticipation of a “quasi-judicial hearing.”

    This exemption holds that “nothing in this [Act] shall allow an individual access to any
information compiled in reasonable anticipation of a civil action or proceeding.” Civil action or
proceedings does not cover all administrative proceedings; rather, they are limited to “quasi-
judicial hearings” which are “adversarial, include discovery proceedings, and are subject to the
rules of evidence.” Martin, 819 F.2d at 1188 (internal citation omitted). In other words, this
exemption was intended by Congress only for administrative proceedings in which the functions
“track those of the civil courts.” Id. The record need not be prepared by, or at the direction of, an
attorney for the exemption to apply. Smiertka v. Treasury, 447 F. Supp. 221, 227-28 (D.D.C.
1978), remanded on other grounds, 604 F.2d 698 (D.C. Cir. 1979).

    The EO investigation conducted in this matter was not for “quasi-judicial” purposes; instead,
it was conducted to root out very real allegations of racial discrimination against two separate
African-American pilots in VFA-106. The investigation was not designed to pursue any “quasi-
judicial hearings” in which an adversarial engagement would occur, complete with discovery by
both parties (during which, the investigation would have to be turned over to the respective party
seeking it in discovery). It was merely a fact-finding tool to determine whether or not there was
institutional racial bias, and whether that racial bias was acted upon by certain Caucasian Pilot
Instructors and members of the training command.

    Indeed, the appointing order for the investigation is devoid of any mention of any potential
“quasi-judicial hearing.” It does state that the investigating officer is to recommend appropriate
administrative action, but as any attorney in the military knows, there is not one single
“administrative” action in the military which is subject to rules of evidence. The only
administrative action that allows for some form of “discovery” is a Board of Inquiry, but even
that is not subject to rules of evidence.

    Not only was a “quasi-judicial hearing,” or anticipation of such, lacking in this matter, but
the use of the exemption by COMNAVAIRPAC to preclude LT Savage’s access to the
investigation is contrary to Congressional intent. As noted by the Martin court:




                                1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                       SAVAGE PE
                          Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   2,Encl.
                                                                                              Page (2),
                                                                                                     104of
                                                                                                        of 28
                                                                                                           11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 11 of 28
SAVAGE – FOIA/PA APPEAL
January 17, 2020
PAGE 5 OF 5

               If Exemption (d)(5) shielded documents prepared for
               administrative hearings of any sort, the Privacy Act might indeed
               become a dead letter. Hearings are the bread and butter of many
               executive agencies, and documents prepared for those hearings
               comprise an enormous portion of the information Congress
               intended to make available to concerned individuals under the
               Privacy Act.

Id. (internal citation omitted) (emphasis added). To this end, the Martin court wrote:

               Quasi-judicial hearings are relatively rare, and the vast majority of
               agency records will not be associated with them. Moreover, quasi-
               judicial hearings – adversarial proceedings, subject to the rules of
               evidence and with opportunity for discovery – are an easily
               discernible breed.

Id. (emphasis added). As amply noted by the appellate court, Congress’ intent in enacting this
exemption is much more narrow than COMNAVAIRPAC has interpreted. This exemption was
not intended to be used as a blanket shield against access, and it certainly should not be
employed as such in this case.

                                              Conclusion

       For the aforementioned reasons, the DON should disclose all responsive records pursuant
to LT Savage’s FOIA request without redaction. If you have any questions or concerns, please
contact me at 202-808-3134 or by email: cthompson@fedpractice.com. Thank you in advance
for your review of this matter.

                                                           Respectfully,



                                                           Carol Thompson

Enclosures:
   1. First Appeal
   2. Denial of Appeal
   3. Notice of Remand
   4. Second Production




                               1750 K Street NW, Suite 900 | Washington, DC 20006
                                                                      SAVAGE PE
                         Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   2,Encl.
                                                                                             Page (2),
                                                                                                    115of
                                                                                                       of 28
                                                                                                          11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 12 of 28




                                                                                       Carol A. Thompson
                                                                                       Lic: OK
                                                                                       cthompson@fedpractice.com


                                            June 20, 2019

VIA CERTIFIED MAIL ONLY

Office of the Judge Advocate General (Code 14)
“Freedom of Information Act Appeal”
1322 Patterson Ave., S.E.
Suite 3000
Washington, D.C. 20374-5066

               RE:    FREEDOM OF INFORMATION ACT APPEAL
                      File Number 2019-005892, Lieutenant Courtland Savage

Dear Office of the Judge Advocate General:

        This is an appeal pursuant to 5 U.S.C. § 522, concerning the refusal to entirely disclose
records requested on behalf of Lieutenant (“LT”) Courtland Savage, a client of The Federal
Practice Group, and a former trainee and Replacement Pilot with the United States Department
of the Navy (“DON”). See Enclosure (“Encl.”) (1). The DON’s refusal to disclose the requested
items violates the Federal Freedom of Information Act (“FOIA” or “Act”) as amended, and the
DON FOIA Program.

        The records requested relate to the DON’s command investigation final report and all
endorsements for LT Savage’s Equal Opportunity complaint at VFA-106, wherein he challenged
his removal from the training pipeline by a Field Naval Aviator Evaluation Board (“FNAEB”),
on or around April 18, 2017, on the basis of racial discrimination. At the request of Commander
Naval Air Force Atlantic (“CNAL”), the Commander, Naval Air Forces (“CNAF”) Chief of
Staff, convened an investigation to determine the facts and circumstances of a series of
unresolved Equal Opportunity, Inspector General, Article 1150, and Congressional Complaints
submitted by other pilots, including LT Savage.

        On or around April 15, 2019, LT Savage sought a copy of the command investigation and
final report. In response, on or around May 17, 2019, DON produced a heavily-redacted, partial
denial of the FOIA request citing numerous exemptions. LT Savage now appeals the FOIA
response and partial disclosure, as the exemptions cited in the response are either inapplicable or
improperly applied. An expedited review of this appeal is kindly requested to allow LT Savage a
timely response to the adverse actions received as a result of the investigation report.




                             1750 K St. NW, Suite 900 | Washington, DC 20006
                      Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com

                                                                SAVAGE PE 2,Encl.
                                                                             Page (2),
                                                                                    126of
                                                                                       of 28
                                                                                          11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 13 of 28
June 20, 2019
PAGE 2 OF 6

                                            Introduction

        In accordance with OPNAVINST 5354.1G, Ch. 4, Paragraph 3.f(8), LT Savage
submitted a FOIA request to the DON FIA office online in accordance with the requirements of
the DON FOIA Program, SECBAVUBST 5720.42F, 32 C.F.R. § 701.8, and 5 U.S.C. § 552.
(Encl. 2). Specifically, the submission requested, “a copy of the investigating officer’s final
report and all endorsements for the Equal Opportunity case submitted by LT Courtland Savage
on 18 December 2017, which was finalized by VADM DeWolfe Miller on 12 April 2019.” Id.

        The FOIA request included a reasonable description of the records sought in order to
assist DON in conducting a timely search, and to enable the DON to locate the record with a
reasonable amount of effort in accordance with 32 C.F.R. § 701.8(c)(1).

                                          Agency Response

       On or around May 17, 2019, the DON replied in writing, informing the undersigned that
the DON received and accepted LT Savage’s request for processing on April 15, 2019. (Encl. 3).
The search for responsive documents revealed a command investigation into the Equal
Opportunity Complaint with all applicable endorsements and enclosures, which were maintained
by the Commander, Naval Air Force, U.S. Pacific Fleet. During DON’s review of the requested
documents, DON discovered that some of the information contained therein would need to be
withheld under 5 U.S.C. § 552(b)(3), (b)(5), and (b)(6). Id.

                Withholding, Excising, and Reasonably Segregable Information

        The DON failed to exercise sound and reasonable decision making in its denial; many of
the exemptions cited are inapplicable and the remaining exemptions can be very narrowly
tailored so as not to exclude whole pages, i.e. the full redaction of the “Executive Summary”
cited in the Command Investigation dated August 16, 2018. The DON’s withholding and
excision of information was not in accordance with the DON FOIA policies under 32 C.F.R. §
701.8(k)(1), (k)(2), and (k)(3).

         The policies and procedures governing withholding and exclusions under the Act specify
that records may only be withheld if they qualify for one or more of the nine FOIA exemptions
or three exclusions and it is determined that a foreseeable harm to an interest protected by those
exemptions would result if the information is released. The Act authorizes DON activities to
release all “reasonably segregable information” when the meaning of these portions is not
distorted by the deletion of the denied portions, and when it reasonably can be assumed that a
skillful and knowledgeable person could not reasonably reconstruct excised information.

       LT Savage maintains below that certain information withheld does not fall within one of
the exemptions that would allow for redaction, and certain information that does fall within one
of the limited exemptions can be redacted in a way that provides more information but still
adequately protects the identity of individuals interviewed in the investigation.




                             1750 K St.., NW, Suite 900 | Washington, DC 20006
                                                                   SAVAGE PE
                      Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   2,Encl.
                                                                                          Page (2),
                                                                                                 137of
                                                                                                    of 28
                                                                                                       11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 14 of 28
June 20, 2019
PAGE 3 OF 6

    1. The Investigative Officer Report Was Not Part Of A Deliberative Process Under
       U.S.C. § 552 (b)(5).

        The Investigative Officer (“IO”) report does not fall within the “deliberative process”
exemption, and therefore must be disclosed. As part of the command investigation release, the
DON referenced the “deliberative process” exemption often cited under the exception listed in 5
U.S.C. § 552 (b)(5): inter-agency or intra-agency memorandums or letters which would not be
available by law to a party other than an agency in litigation with the agency. Courts have held
that “pre-decisional documents” (e.g. memorandums discussing why a particular action is to be
taken) are generally exempt. See F.T.C. v. Warner Comm., Inc., 742 F.2d 1156, 1161 (9th Cir.
1984); NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 151-153 (1975). However, Courts have
also distinguished between “materials reflecting deliberative or policy-making process . . . and
purely factual, investigative matters.” EPA v. Mink, 410 U.S. 73, 89 (1973), superseded on other
grounds by Pub. L. No. 93-502, 88 Stat. 1561 (1974); see also Dobyns v. United States, 123 Fed.
Cl. 481, 486 (2015) (where the Court concluded that documents produced or created during the
investigation of a particular matter—the alleged improper behavior of DOJ lawyers—were not
documents produced during the consideration and adoption of a policy by an agency of the
United States, and not subject to the deliberative process privilege).

        Here, the DON is withholding portions of the IO report,1 as well as a string of findings of
fact and opinions listed therein, claiming they are subject to the deliberative process privilege.
(Encl. 4, pp. 2-3). Yet, the IO report was not produced during the consideration and adoption of a
policy by an agency of the United States. Rather, the IO report and the findings and opinions
listed therein were specifically created during the investigation into a particular matter; more
specifically, LT Savage’s removal from the pipeline via a FNAEB and the alleged racial bias
underlying said removal. In line with Dobyns and Mink, the deliberative process privilege should
not apply to such documents.

        Assuming arguendo, the deliberative privilege does exist, it protects only the
recommendations, drafts, and suggestions made to the promulgation of policy. See Dobyns, 123
Fed. Cl. at 486; see also Conservation Force v. Jewell, 66 F.Supp.3d 46, 60 (D.D.C. 2014)
(holding a document which merely recites factual information will not be protected under the
deliberative process privilege); and Mink, 410 U.S. at 91 (finding where factual portions of a
document are “severable without compromising the private remainder of the document[ ],” then
the factual portions must be disclosed, even though the deliberative material remains protected).
Again, in line with these cases, the facts memorialized or contained in the IO report must be

1
  The DON has acted improperly in withholding the entirety of the Executive Summary. Where
an Agency establishes the applicability of an exemption, “it must nonetheless disclose all
reasonably segregable, nonexempt potions of the requested record.” See Assassination Archives
& Research Ctr. v. CIA, 334 F.3d 55, 58 (D.C. Cir. 2003). Here, the DON failed to produce any
portion of the Executive Summary in violation of FOIA principles and requirements.


                             1750 K St.., NW, Suite 900 | Washington, DC 20006
                                                                   SAVAGE PE
                      Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   2,Encl.
                                                                                          Page (2),
                                                                                                 148of
                                                                                                    of 28
                                                                                                       11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 15 of 28
June 20, 2019
PAGE 4 OF 6

produced. The selection of the facts themselves for purpose of a report that will form the final
action is not part of the deliberative process; the deliberative process is the further discussion of
the facts that have been compiled, and how those facts might play into the final decision. Indeed,
the purpose of the deliberative process is to allow the free flow of thoughts and ideas, and should
those thoughts and ideas differ from the final action, then concern exists if those differing
thoughts are produced to the public. However, DON does not appear to claim that any differing
thoughts should be withheld; rather, the DON is attempting to withhold facts reiterated in the
Executive Summary, as well as the listed findings of fact merely reciting factual information. See
Mink, 410 U.S. at 89-91 (the privilege does not protect “purely factual investigative matters” or
“memoranda consisting only of compiled factual material or purely factual material contained in
deliberative memoranda and severable from its context”). Such information does not fall within
the scope of the deliberative process. Further, to the extent any of the IO’s withheld opinions or
recommendations on the facts2 are the same as the final action, then they should also be
produced.

        Finally, even if the DON believes the deliberative process privilege has been met here,
the needs of LT Savage outweigh interests of the government in preventing disclosure of the
information. See Cobell v. Norton, 213, F.R.D. 1, *5 (D.D.C. 2003) (discussing the five-factor
test derived from Schreiber v. Society for Savings Bancorp, Inc., 11 F.3d 217 (D.C. Cir. 1993).
Applying this test to LT Savage’s request – (1) the relevance of the evidence sought, (2) the
availability of such evidence, (3) the seriousness of the litigation, and (4) the role of the
government in the litigation, all outweigh (5) the possibility of future timidity by government
employees. First, the IO report is highly relevant to LT Savage’s inquiry into whether racial bias
impacted his removal from pilot training. Second, the evidence withheld from the IO report is
readily available and can be easily produced within days of this request. Third, the complaints
raised by LT Savage, and other pilots, are particularly serious in the fact that the documents
sought may shed light on systemic racism within DON’s VFA-106 program. These factors alone
significantly outweigh the potential shielding of internal government deliberations relative to
such complaints, and such disclosure will “serve the public’s interest in honest, effective
government.” Cobell, 213 F.R.D. at *4.

    2. Personally Identifiable Information Withheld Under U.S.C. § 552 (b)(6) Should Be
       Released

        LT Savage disagrees that all personal identifiable information under U.S.C. § 552(b)(6)
relative to the command investigation into his Equal Opportunity Complaint should be exempt
2
  Any facts and/or opinions in the IO report ordered deleted by the final reviewing authority for
lack of relevancy is utmost concerning because of the reviewing authority’s potential bias. The
purpose of having an IO conduct an investigation is to have an unbiased, third-party review the
documents and cite the facts. The IO clearly found such facts/opinions relevant, otherwise such
information would not have been included in the report, and therefore, should be produced.



                              1750 K St.., NW, Suite 900 | Washington, DC 20006
                                                                    SAVAGE PE
                       Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   2,Encl.
                                                                                           Page (2),
                                                                                                  159of
                                                                                                     of 28
                                                                                                        11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 16 of 28
June 20, 2019
PAGE 5 OF 6

from disclosure. The severity of LT Savage’s allegations of racial bias, and the implications it
may have on the VFA-106 training program, establishes a substantial public right to information
that clearly outweighs any unidentified and negligible interest in privacy, which may
speculatively be violated.

        “The basic purpose of FOIA is to ensure an informed citizenry, vital to the functioning of
a democratic society, needed to check against corruption and hold the governors accountable to
the governed.” See NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978). The courts
have held that this purpose leads to a public interest in transgressions committed by senior
government officials. See Cochran v. United States, 770 F.2d 949, 956 (11th Cir. 1985); Stern v.
Dep’t of Justice, 737 F.2d 84 (D.C. Cir. 1984); Lurie v. Dep’t of the Army, 970 F. Sup. 19
(D.D.C. 1997). Courts favor disclosure under the FOIA balancing test when a government
official’s actions constitute a violation of public trust. See Tax Reform Research Group v.
Internal Revenue Service, 419 F. Supp. 415, 418 (D.D.C. 1976) (FOIA balancing test weighs
“obvious public interest in a full and thorough airing of the serious [government] abuses that did
in fact occur”); Dep’t of Air Force v. Rose, 425 U.S. 352 (1976) (Ordered FOIA disclosure of
records regarding disciplinary proceedings of Air Force cadets for violation of Air Force Honor
Code). In sum, there is a strong public interest in monitoring the conduct and actual performance
of public officials. See Baez v. DOJ, 647 F.2d 1328, 1339 (D.C. Cir. 1980).

        Here, LT Savage’s request falls under a significant public interest as it is intended to seek
disclosure of transgressions, violations of Equal Employment Opportunity Law, and the abuse of
authority by public officials. It also seeks information as to whether public servants carried out
duties in a law abiding manner. The courts have found that the public “may have an interest in
knowing that a government investigation itself is comprehensive, that the report of an
investigation released publically is accurate, that any disciplinary measures imposed are
adequate, and that those who are accountable are dealt with an appropriate manner.” See Stern v.
FBI, 737 F.2d 84, 92 (D.C. Cir. 1984). Along this line, the courts have found, for instance, that
witness statements made during an Agency investigation are not protected under Exemption 6,
when no privacy interest outweighs public interest in disclosure. See Forston v. Harvey, 407 F.
Supp. 2d 13 (AR-15-6 investigation witness statements should be disclosures when witness
privacy interest is minimal); Sims v. C.I.A., 642 F.2d 562, 574 (D.C. Cir. 1980).

        Like the above, the public interest in releasing personal information withheld from LT
Savage’s request outweighs any potential privacy interest in the investigatory materials sought.
Given the public interest in obtaining investigatory and other materials that explore the potential
misconduct and discriminatory behavior of public servants and the lack of discernable privacy
interest at stake in the request, the withheld personal information should and must be disclosed.

      For the aforementioned reasons, the DON should disclose records pursuant to LT
Savage’s FOIA request without redaction.




                              1750 K St.., NW, Suite 900 | Washington, DC 20006
                                                                    SAVAGE PE
                       Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   Encl.
                                                                                        2,    (2),16
                                                                                           Page    10of
                                                                                                     of 28
                                                                                                        11
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 17 of 28
June 20, 2019
PAGE 6 OF 6

      If you have any questions or concerns, please contact me at 202-808-3134 or by email:
cthompson@fedpractice.com. Thank you in advance for your review of this matter.

                                                        Best regards,

                                                        /s/ Carol Thompson
                                                        Carol Thompson

Enclosures:
   1. Power of Attorney
   2. LT Savage FOIA Request
   3. DON FOIA Response Letter
   4. FOIA Package




                            1750 K St.., NW, Suite 900 | Washington, DC 20006
                                                                  SAVAGE PE
                     Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com   Encl.
                                                                                      2,    (2),17
                                                                                         Page    11of
                                                                                                   of 28
                                                                                                      11
                        Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 18 of 28


NAVY EQUAL OPPORTUNITY(EO) AND SEXUAL HARASSMENTREPORT
NAVPERS636412(Rev. 08-2017)        Supporting Directives OPNAVINST 5354.1Gand OPNAVINST5300.13
                                                              PRIVACYACT STATEMENT
AUTHORITY: 10 U.S .C. 5013 (g}.
PRINCIPALPURPOSE: Filing of alegatlons of unlawfuldlscrimlnaUonand harassmentbasedon race, color, religion, sex (Including genderIdentity)
o, sexual orientation, nationalorigin, and Incidentsof sexual harassmentagainstmlHtarypersonnel. For Equal EmploymentOpportunityreports
againstcivilian employees, see Equal EmploymentOpportunityCommissionManagementDirective715.
ROUTINEUSES: Informationprovidedon this form maybe used ; (a) as a data sourcefor report lnfomuitlon, statiStlcs, reports, and analysis;
(b) to respondto requests from appropriateoutside Individualsor agencies(e.g. Membffl of ConQrtsa; the Whn. HotMJ
regardingthe statos of a report; (c) to adjudicatelhe report or appeal; or (d) arr, othef propertyestablishedroutine use. May use addendumas
neceasa,y.
DISCLOSURE: Disclosure1$vOluntary;however, failure to fuly completeall portionsof this form may result In rejectionof the report on the
basis of Inadequatedata to assessreport.
PROTECT fl?JVACY: f>rctQd!~::~~u:! prtv::cy(~h         ~p!::!t'.ant ~--:daUe~:1 c1=~e:'j th~cu;hct:: !he;,:-:::::::. (SECtJA'/!l•JST 5211~: ~,iss)
'p~f       L"~1NFORMATION.& ~RCU                                    "     "
                                                                        ~·',   ~-     -Cc
                                                                                                  ·------ ...         ~:.:-....   -~""
                                                                                                                                                   -:;·

                                                                                                                                         -11!!11·.;;;. --~
                                                                                                                                                                ~-       -~
                                                                                                                                                             -c--··----··;,R,
                                                                                                                                                                                ~-
                                                                                                                                                                                '
                                                                                                                                                                                     ~,

1. ComplainantName (FullFirst Name, Ml, Last Na~) :               2. Rank/Rate:                   3, DoOIDNll'nber:
COURTLAND A. SAVAGE                                                LT/03
                                                                                                             13, '-151                              lf:J__~
                                                                                                                                                          (
4. CommandName/UIC:                                               5 Race/EthnicGroup:                             6. Sex :                                        7. Date:
VFA-l06/N0%79                                                      Blackor African American                       Male                                                  28 Mar 18
8.     eport   n ocesslng Opuons:
     (a) informal
                BUAIYllon
                        System(IRS). (.see OPNAVINST 5354.1 S.rlel orOPNAVINST5300 .13 Serie,)
     (b) I.I,$ tlm Sexual l:llt11t.man1 em1a11ADIDd Egual QJ;lgg[lunll)!
                                                                      AdllirzUDI.
     Call Toll Free : (800) 253-0931, DSN 882-2507, COMM (901) 874-2507, Line mannedMonday· Friday, 0830-1830 Cemal Standardrcme.
     E-Mail: MIi H1~0Advtloldtfm            mu
                                             .
     (e) Authorizedcommand
                        ork>caJresoyrces
                                     . The fo1.1ow;ngare available(Insert local name, o,vaJnzatJon
                                                                                                , and phone                                     number)
           Equal EmploymentOppom.nty (EEO) Offlclal:                           Local Name:                 Organization                                      PhoneNumber
           Fle~t Femlly . Vl)f>QftCent~ (FF ,   )                              I nMtl 'N'ft!"!e            nrr~f" .,"'P
                                                                                                                      'l1~
                                                                                                            --....-----·                                     Pb!)~ N~.:.r:iber
           Command
                 Climate Specialist(CCS}:                                      LocalNome:                  Organization                                      PhoneNumber
           Health TreatmentFacilities
                                    (HTF):                                     Loco!Nome:                  Organizotion                                      PhoneNumber
           Chaplain
                  :                                                            Local Name                  Orgonization                                      PhoneNumber
           Legal:                                                              LocnlName                   Ori;anizalion                                     PhoneNumber
     (d) NAVBE~ l l ~l Bmumtmall wilbthe Qomrnandlog                  Qrfjg}[ (c;Q)IOfllcM-ln:Cbarge{QICl,
         Your right to communicatewith the CO/OtCIn a proper manner, time, and pieceshell not be deniedor restrlded.
         SUeh requestsshall be acted upon prompHyand f01Warded              without delay.
         (Atto,h t.x;.I , -~ .,,.,s as o $<ip.;otv .;.-;,.;
                                                       .,,,,~,i a,-.dliwiii<nilili miomiaiiao ii flct;fl ~ ry.j
     (e) Communfcat!Qns    wtthlosgedor GeDitllS . Any personwhose chain of commanddoes not take effectiveaction on
          reports or who dOesnot feel comfortablefiling reportslocally or In pel'$0ncan lodge repons (anonymouslyIf desired)
          via one or more of the availablehot lines ;
          Naval InspectorGeneral: Toll free (800) 522-3451; DSN 288-6743. COMM(202) 433-6743.
          MarineCorps InspectorGeneral: DSN 224-1349, COMM(703) 614-1349
          Local TVCOM, ISIC, or local Commander'shot tines:                            TICOM Hot line:          ISICHot line                                 CO Hot hne
     (f) fiAYBEGS
                1155. A Servicemembermayatwayscommt.OicateIndividuallywith membersof Congress.
     (g) UCMJAdlde 138. A Sefvice memberv.tlo believeshimself or herselfwmoged by his or her CO may file a report"
                        provlOed in jA(3MAN Cnapler lit.

     (h) NAVREGS1150. A Servicememberwho believeshimself or herselfwrongedby his or her superiorIn rank or command
                      (to Include enlisted personnel)other than his or her CO may file a report as provided In JAGMANChapter Ill.
     (I) Anonvmous     Reoorte[oceu . (see OPNAVINST ~       -1 Serie, or OPNAVINST 5300. 13 Serie,)
Complainantwas advised of counselng/supportservicesand provideda copy of this fonn.
9. RepresentativeReceivingReport:                                  10. Rank/Rate:                 11. Position:
AZCSJOSEPH SOUZA                                                   AZCS/E-8                       VFA-106 CMEO

12. ConmandName/UIC:                                               13. RepresentativeSignature:                                                                   14,   Date:
                                                                   SOUZAJOSEPH-PA    UL 1173093 DitilallJ
                                                                                                       ,_...,.
VFA-106/N09679
                                                                   922                                   ~~ ·~A,_
                                                                                                              .:: :m                                              02 Apr 18
15. ComplalnanlName:
COURTLANDA. SAVAGE                                                 '~e;::;;;::J'1
                                                                              r/Z -
                                                                                                                                                                   17. Date:

                                                                                                                                                                   6;). Af'r !S
                                                              FOR OFFICIALUSE ONLY
                                                                PRIVA Y SENBmVE                   SAVAGE PE  2, Encl.
                                                                                                                 Page (3),
                                                                                                         Pr1ntFonn         1P of28
                                                                                                                       18 of     15
                                                                                                                                  of 5
                  Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 19 of 28


NAVY EQUAL OPPORTUNITY(EO) ANO SEXUALHARASSMENTREPORT
NAVPERS5354/2 (Rev. 08-2017)       SupportingDirectivesOPNAVINST5354.1Gand OPNAVINST5300.13
                                                                  ..       -          ..  .
fT.Ni'f
    l l~~~iNFORMATION                                   ,-~~OF- -~               ,.,._ __, _..
                                                                                            ~:-.,            ,.....,.   _ . .,-      "-'Y'-~   ~   ....     - .- ::._,__
                                                                                                                                                                     .   --97..!11'...4"   ......
F!:!.;; o~cllr~; e~~=~~id L~:a! .: !~-;,-.:.!.:~-1 ~h:!?to rr.:-: c ·:.~t.k~.,
                                                                            ~ :: !z~ : a,: c! :.~: =~c:-:~.; !:-::!::::-.!,er !r: !.~zca:c o!~ tQ r'~ cf
Incidents within 60 calendardays of the most recent Incident. Thia EO filingdeadlinedoesnot affectaltemallveremedies !hatmightapply.
1. Alleged Offender Name (Full Fnt Name, Ml, Last Name).               2. Rank/Rate          3, Corrmend Name/UIC:
MARTINL. WEYENBERG                                                     CDR/05                VFA-106/N09679

4 Location of Incident:    Complainant& AllegedOffenderOn Duty
5 Relallonshlp
             to Complainant:          Chain of Command
o ~ii0iticlh, . Gtuup j ubt.,in r,v,,; rL T'..4FSi
                                                  ,   ....
                                                . wvnm:; ,,._


7. Sex;    Male
8. NATURE OF REPORT: (Stllte, In as much detaUas poulble , the basisfor )'O(r report. O.ICl'ibethe behllv/ors       / conduct under objection,date($)of
any oc:cu,rence , namesof~        partle1, witneues, others to or from whomprevious           ,.port,
                                                                                               may havebeenmade or reatlved, other evidence
available,and any addillonallnlotmatlon which may be helpful In re,o/v/ng)'OCI report. AttachaddllioMIlheets as naecJ.d     . Ched<1M blocksfor all
that apply. If• Service Member, uniformed witnau , or first f9spontMr perceives su"-<,uent retaliation re/at.cl to the report of uxual harlwment, they
may JHI< JUpport from• Command CllmltleSpec:iaJ/11    (CCS). lrtdivfdual1can a/JO report to the ln,peclor General (IG), a Military CrimJnal
lnwstJgatlve Organization(MCIO) or to command for Investigation,or other appropriale commandaction .)

             t8iPlacdrolnatlpn         □ ttmument                                                                                  □ IIIYIIHarassment
     181Race           0 Natlonal Origin       0                      Religion                                                    D Crude Offensive Behavior
                       D Sexual Orientation    0                                                                                  D Unwanted Sexual Attention
     □ Color                                                          Sex (including gender identityJ
                                                                                                                                  0 Sexual Coerdon
SEE ATTACHEDMESSAGEFROM LT SAVAGETO HONORABLEMARKWARNERDATED 23.JULl7.




9 Report Type;
~ Forr:i :il                                                                      0    Ir.form::!
Ac:knowtedgment   of Receipt of Report(by Rep,e&entative identified In PartI, Number 9):
I acknowledge  r-.celptof Uu unlawful dlscrlminalion/harusmenl/sexual harassment report.
I understand lhat I haveone calendarday (24 hours) to referthe report to the a,ipropriateauthority and to Inform that authortty of any Interimaction
that Is taken.
10 Representative
                ReceivingReport'                                       11 Rank/Rate:                12. Position;
AZCS JOSEPHSOUZA                                                       AZCS/E-8                     VFA-106 CMEO


                                                                      I
                                                                                                             r . ..
1.3 Comman(:1N:tmall.JI                                                14 Representative Slgnatute ·                                                                   15 Data·
VFA-106/N09679                                                         SOUZAJOSEPH PAUL 117309J ~~Atll..ll730'llV'..l
                                                                       922                      - 211II 04 enll..,.,.02 ~w
                                                                                                                                                                      02 Apr 18
16. Complainant
              Acknowledgmenl/Slgnature            ,s,_ ._... .....................                                                                        ,.-.i
(a) Name:                                                              (b) 5'gnehn :    ~                                                                             (c) Dela:
COURTLANDA. SAVAGE
                                                                                                                        ~                                           O'd-Af'Rlg
                                                                  FOR OFFICIALUSE ONLY
                                                                     PRIVACY SENSmVI!
                                                                                               SAVAGE PE 2, Encl.
                                                                                                            Page (3), 2 of
                                                                                                                  19 of  2852 of2
                                                                                                                        Paga
                       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 20 of 28


NAVY EQUALOPPORTUNITY(EO) AND SEXUALHARASSMENTREPORT
NAVPERS5354/2(Rev. 08-2017)       SupportingDirectivesOPNAVINST5354.1Gand OPNAVINST5300.13
)Nff Ill ~OlWAL~~                                          ACTION$
li'-ma'.~i;,;ra!uEl"Cni1'SSioiAnCE iO COiliFtAiHAnT. Take particuiarcare to avoid ni•vicilmizing compiaanants             (ano witnesses) . Keep lhe
complalnantand alleged offenderappnaedof the status of the Investigation(Includingany deadltneextensions). Providesupplemenlalcounseling/
supportassistance/referralas warranted. Ensll'e that all Involvedare awareof the retaliationplan of action and know that relallatlonagainstthe
complainantwiUnot be tolerated. (Recommend           keeping a record ol well feedbaclc/8"lstanee, Attach record to the report kmn.)
RESOLUTIONTIME STANDARDSIREPORTJNG                    . Resolutionof caseshould be completedno later than 20 days from Investigationcommencement       .
ResolutionIncludes: Completion of Investigation,determinationof validlly of report, adjudicationat non-judieialpunishmento, courts-martial,Initiation
of other appropriateaction , notificationto accused,and notificationof complainantand submissionor a close-out. If lime standardscannotbe met,
continuationmessagesevery 14'days through case resolutionla mandatoryfor repotts of sexualharassment. Explainthe reason(s)for delay. Send
aumessagesUNCLASSIFIED.
DOCUMENTCOMMANDACTION. The complainant'scommandIs responsiblefor ensuringParts I and II arecompleteand providingthis to the
e!~       ~!!~~e r: C~~:~       r C:::-:-::::::r-.:!~:"',;
                                      1            ~W:'    v:-C~~•-k·rwLo,.ta~~          iC':aiiWtv A CU.TRltiltwl-; (A ia~i~UR:j. U"ui1 cun1pieif0noi
                                                                              \:"°.-G~af;~
Part Ill, with the exceptionof eonttnuation(s)and close.out Date Time Groups Parts I throughIll are requiredto be forwarded within 72 he>ln(3 days)
and Parts IV and V upon final dispositionof report. via appropriateEchelonII CCS, CMEOprogrammanager             , or EO programmanager,to
Mm    NaxyEOAdvfctONm,mll          via an e-mallthat is not enciypled, Commandrffl)(ds should permit revtewentto dearly a&eef1alnlassess       decisions
reached. Make appropriateentriesIn lndlvldualpersonnelrecords, If applicable, Make any statistical reportsrequiredby the chain of command.
Retainthis completedfonn and Investigationonboardat least two yea,.., at which time the entire commandInvestigationshall be sent to the Office of
the Judge AdvocateGeneral (Code 15) InvestigationsBranch. Providea copy of completedfom, to complainantas authorizedunder Freedomof
InformationAct (FOtA) and governingdirectives.
1. CommandCl_   imate Speciallsl(CCS) ConlUttatlon: OPNAVINST5300.XX andOPNAVINST535".1G requiresconsultationof a CCS In all lnfonnal,
fOl'ITl81
       , and anonymousseJCual harassment.unlawfuldi crtmlnatlonand"1,arassment
                                                                            reports.
{a) CommandCllmale SpecialistName;                                 (b) Rank/Rate:            (C) CommandName/UIC:
ETC TIFFANYSILKWORTH-MALLORY                                       ETC/E7                   COMNAVAIRLANT
 AMCS STEPFANEYCHASE                                                AM/EB                COMNAVAIRPAC
(d) CommandCllmateSpecialistPhone Number:                          (e) CommandClimateSpeclaNstE-mailAddress
                                                                                                          :
(757)836-4501            (619)545-1835 (CNAP)                      TIFF ANY.SILKWORTHMAL@NA
                                                                                          VY.MIL
I IAlderstandthat I ITMlt provideal appropriatevoice reports and requiredmessagereports (e.g., OPREP) per OPNAVINSTF3100.6 serieswithin
establishedtime Mnes. I furtherul'ldcntand I must Initial an appropriateInvestigationor ens that one Ii bet conduded (e. .• by NCIS} · hln
lhree calendardays(72 hO\n) and nourycomplainantthe same day of Investigationcommencement        . I mustens~e a retaliationplan Is In place and
acknowledgedby all Involvedparties. I also understandthat I am requiredto consulta CCS prior to makinga detennlnatlonof this report, as well as,
consultwith a Judgeadvocatefor all allegationsof sexual harassmentand for legal sufficiencyreview,
Transferof Report: When the complanmt and aNegedoffenderare assignedlo differentcommandsor services(when auparties am not ewgned to a
joint m#llteryenvtnwnenO
                       , the report shall be processedby the (:Offlmandor serviceor the alleged offender.
2. CommanderDirectingInvestigation:
(a) Name· C   AF ASSUMED INVESTIGATION                             (b) Rank/Rate:            (c) CommandName/UIC:             coMNAVAJRPAC/51025
          • 10JAH18 (Jeffrey J. Czerewi<o,CAPT )

     k€Vt"'-.!Mc.Lo.l,C
                     Ah\i.j                                        CA?i                           (\  ,"-"F\t \f
                                                                                                  ......,_ , , U-
                                                                                                                    j/   ('/)0.
                                                                                                                         'f'
                                                                                                                                  I r1\ .~
                                                                                                                                l I IJ/-

(d) Contact Information: 619'5◄5-1390                                                                                                        (I) Date:   10JAN1s




3. Date Time Group (OTG)or OPREPMessages
                                       (Attach a                      II messagesto this form.)
(a) lnltlal DTG:           \G\2f/)c Af'R..\ t)
                       ,(1>5                                                 (b) Close-OutOTG:



4 . InvestigatingOfficer.
(a) Name and Contact Information:                                                                                                        (b) Date Convened:
       CAPT 11\11LUAM
                    S. BUTLER                                                                                                                10JAN18

5. ComplainantAcknowledgmerl/Slgnatura.(By signing, Complainanta/fim1$ tM above has been read and is understoodJ
(a) Name:
COURTLANDA. SAVAGE

                                       , (By signing, AllegedOffendera
6. AllegedOffenderAcknowiedgmerl/Slgnature

(a)OoDIONumber.          ///~'f7B/8?
(b) Name:                                                         (c) Signature:
MARTINL. WEYENBERG

                                                                                            SAVAGE PE 2, Encl.
                                                                                                         Page (3), 3 of285
                                                              FOR OFFICIALUSE ONLY
                                                                PRIVACYSENSmVE                                 20 of
                    Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 21 of 28


NAVYEQUALOPPORTUNITY(EO) AND SEXUALHARASSMENTREPORT
NAVPERS535412(Rev. 08-2017)      SupportingDirectivesOPNAVINST5354.1G and OPNAVINST5300.13

                                                       ..                 ---                                        -                                                            -·- ....
                                                                                   -
                                                                                                                                                                              ~
PARTiv:-FORMAL             NE>TIF-ICATION   R!Vll!W
1. -. Jotlf~ -t!c:, c! ~d!e.'1 Taka:. !~ R~•~ RGpc.•L (Ta ::.o.
                                                             -~           v.·:t"iJ;;20 c.:V-.,'1a;day~ u, rac.:pt        ir---
                                                                                                                         lfl/,IVll    ,J
                                                                                                                                         .                           i                       ~   .•-   -·   ·-

(a) Reportwas completedon:                  (b) Reportwas foondto be:

     13JUL 18                                        SUBSTAN TIATED

(c) Basedon the followingftndlngs
                                :

     SEE REDACTED COPIES RECEIVED VIA FOIA PROCESS

                                                 11 ~ by CDR Keith , CNAF DEPUTY JAG
     MBR debriefed on outcome of report on l6IVtJl!C
                                                /'SMAt I"{


2. Right to reviewby higherauthority(via an appeal): I acknowledgenoticeof my right to SUbmlta statementconcerningthe Investigative
                                                                                                                                  findingsand
commandactiontaken, and to request review of thoseflnclngsand actionsby the Echelon II Commander. Any statement and, or requestmust be
submltledwithin7 days of ac:knowledgment .
<•>Echelon II Command: USFF                                                               (b) Echelon II CCS/EO ProgramManagerContact lnfonnaUon:


                                                                                                                          .. -               -
~alnant                                . (By $Jgnlng,Complainantafflnm the above has bffn reedand Is understood .)
                  Acknowledgment/Slgnattxe
        end to submil a statement/appeal.                                                 0      I 00 NOT Intendlo submit a statemenVappeal.
(a) Name:
                                                              (b) Spur.~                                  ~                                                  (C) Date:                   (d) SevenDayt:
COURTLANDA. SAVAGE                                                                                                                                                                               03JUL 19
                                                                                                                                                                     fq
                                                                                                                                                             ~4 "J"v..~
4. Aleged Offender
                 Acknowtedgmerc/Slgnature           , Alleged Offenderaffinnsthe abow hu bHn reed and I&underslood.)
                                        . (By signing
0   I Intendto submit a statement/appeal
                                      .                                                   D I 00 NOT Intendto submita statement/appeal.
<•>1-..iiTl'ii.                                               10) Signature:                                                                                 (C) Date :                  (cJ) Seven Oays:
MARTIN L. WEYENBERG
P.ART
    _V. FOiU.W.~                   ,,
                                    t..-
                                           -·         ·- ---::.----
                                                     --·              -
                                                                                  ~         •a
                                                                                                 "'
                                                                                                      --~--
                                                                                                         .     r,¥
                                                                                                               ~-~
                                                                                                                          ···-·-·-
                                                                                                                           '"'-      • ._.       -~-
                                                                                                                                                        --
                                                                                                                                                       ..ii:: -
                                                                                                                                                                         ..                        -
                                                                                                                                                                                                       -
1. First Appeal Res\Als
                      :
D CONCUR                                                                                  0      00 NOT CONCUR




(a) Name of Echelon II ReviewingAuthority                                       (b) Rank/Rate·         (c) CommandName/UIC:
    (Commander/Deslgnee)  :



(d) Contact Information:                                                        (e) Signature:                                                                                           (I) Date;



                                    . (By $/gnlng, Compl.inant affirms the abow hu been reed andIs understood .)
2. Complmant Acknowledgment/Signature
O I Intend lo submit a statement/appeal.                                                  0      I DO NOT Intend to submit a statement/appeal.
(a) Name:                                                     (b) Signature:                                                                                  (C) Date:                  (d) Seven Days,
COURTI.ANDA. SAVAGE
3. Alleged Offender Acknowledgment/Slgnatu-e.(By sJgnlng,Alleged Offenderatrtrtnsthe above has been read and Ia understood)
0   I ln4endto submit a statement/appeal.                                                 D I DO NOT Intendto submit a statemen4/appeal.
(a) Name:                                                     (b) Signature:                                                                                  (c) Date :                 (d) Seven Days ;
MARTIN L. WEYENBERG

                                                                          FOR OFFICIAL USE ONLY            SAVAGE PE 2, Encl.
                                                                                                                        Page (3), 4 of285
                                                                                                                              21 of
                                                                            PRIVACY SENSITIVE                                                          PrintForm                  J              Page4
                  Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 22 of 28


NAVY EQUAL OPPORTUNITY(EO) AND SEXUAL HARASSMENTREPORT
NAVPERS5354/2 (Rev. 08-2017)       Supporting Directives OPNAVINST5354.1G and OPNAVINST5300.13
    V. FORMALAP.PEAL(continued)
PART-                                                               --         .
4. SECNAV• Final AppealResults(actionthat been taken to resolve report by reviewingauthority):
                                                                                                          -                -                --
0   CONCUR                                                                     0   DO NOT CONCUR




(a) Name of SECNAVReviewingAuthority:                              (b) Rank/Rate:     (c) CommandName/UIC:



(d) ContactInformation:                                            (e) Signature:                                            (I) Date:



5. ComplainantAcknowledgment/Signature
                                    . (By signing. Complainantaffirms the abovehas been read and is understood.)
(a) Name:                                               (b) Signature:                                                       (c) Date:
COURTLANDA. SAVAGE

6. AllegedOffenderAcknowledgment/Signature
                                        . (By signing, Alleged Offenderaffirmsthe abovehes been reed end is understood.)
(a) Name:                                                          (b) Signature:                                            (c) Date:
MARTIN L. WEYENBERG
PARTVC FbRMALREPORTFOLLOW-UP                            --·- -            ·-           --     .
                                                                                                   -~·-
                                                                                       -                                       -
1. ComplainantFollow-UpSurvey (Commandersshall conducta follow-updebrief with the Complainant3~5 days after the fine/ action. Commend
follow-upwill Includea determinationof Complainantsatisfactionwith the effectivenessof correctiveaction, timeliness,present commandclimate,and
a review to ensureretaliationdid not occur.):

(a) Were you subjectedto any form of retaliationbecauseof your report?

(b) Rate your level of satisfactionwith the processingof your report.


(c) Rate your level of sallsfactlonwith the resolutionof your report.

(d) VVhatcouldhave preventedthis Incident?




2. ComplainantFollow-UpComments:




3. ComplainantAcknowledgment/Signature.(By signing, Complainantaffirms the abovehas been read and Is understood.)
(a) Name:                                                          (b) Signature:                                            (c) Date:
COURTLANDA. SAVAGE

4. CommanderFollow-UpNotes. (Indicatedates/natureof any actionspromptedby Complainant debrief. Attachadditionalsheets as necessary.)




5. CommanderAcknowledgment/Signa
                              ture. (By signing,CommandingOfficeraffirms the above Is conect and reportprocess Is complete.)
(a) Name:                                                          (b) Signature:                                           (c) Date:



                                                              FOR OFFICIAL USE ONLY
                                                                 PRIVACYSENSITIVE          SAVAGE PE
                                                                                                   Print2,
                                                                                                           Encl.
                                                                                                           Page (3),
                                                                                                        Form
                                                                                                                     5Pages
                                                                                                                 22 of  of285of5
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 23 of 28




      Transcript of Audio Recording Entitled "2019-5-15 Conversation Record EO Results"

ATTENDEE: The commander, he explained we just can't get out in front of our clients and
discussing [unclear 00:00:10] decision. I know it's been very difficult for you, and I understand
your frustration with this entire process. So, again, my apologies, but at this point, we're going
to provide you with the investigation. And we can be open about the entire affair.
Also, I just want to tell you that I'm sorry you had to go through everything you went through,
because right up front, we are substantiating that you suffered discrimination at [unclear
00:00:42].

We believe what you and Captain Ashley [phonetic] alleged, and that will be substantiated.
We're sorry you had to go through that. It's inappropriate that that would be happening in this
day and age in our Navy, and that also explains, though, what's been going on behind the
[unclear 00:01:02] because everybody who's looking at this has been aghast at what was
substantiated and what was found by our investigator. And in this day and age, nobody should
have to go through what you guys went through. It's just inappropriate.

And what has been going on since we last contacted you, when we thought we were primed
and ready to go, because of the media attention and the congressional attention that this has
gotten, Air Boss owed it to his superiors to reach up and let them know it was coming. So this
was pushed all the way up to the Chief of Naval Operations. So you know there's a very interest
in this investigation, and that's why we had to hold off, because the investigation was sent up
to him so he could personally review the investigation. And he himself actually is going to be
directing sweeping after actions for naval aviation as a result of this.

So a lot of what's been going on behind the scenes, since we had four-stars, the highest level of
the Navy looking at this and basically trying to say what can we do to keep this from happening
again. You know, it's just a daunting problem, racism in our country, racism within the ranks,
but again, we want to attack it and see what we can do to try to make sure that the future
pilots and present pilots don't go through what you went through.

So, anyway, that's just a little background. There are sweeping corrective actions that the Air
Boss will be directing, starting with directing administrative actions to be taken against the CO
and XO of the VFA-106—or former CO and XO and against the instructor pilots. That will
happen at lower echelons. We can't direct what to do. Otherwise, we [unclear 00:02:55], but
he's directed that some action be taken.

The Air Boss is directing Chief of Naval Air Training to formalize the call sign process and create
regulate standards across the board for the assignment of call signs. Every squadron in the
Navy is now going to be required to have the XO formally sign of on the assignment of all call
signs, and the call signs must be based on written criteria and obviously should not be racially,
gender, or any other manner discriminatory.




                                                            SAVAGE PE 2, Encl.
                                                                         Page (2), 1 of284
                                                                               23 of
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 24 of 28




VFA-106 is going to receive targeted social media and equal opportunity training for the entire
unit, but beyond that, we're going beyond that squadron. And that's one of the things we
found is that while, you know, you and Captain Ashley were the named complainants, you're
not the only people who suffered this discrimination. We have at least five pilots who also had
racially discriminatory call signs. So we are hiring—Naval Aviation is going to hire an expert in
unconscious bias and stereotype threat. Every CXO, PTO, and sitting commander in the Navy is
going to have to go through this Fortune 500-level unconscious bias and stereotype threat
training.

As part of that—and, again, Commander in Chief alluded to this yesterday. It's totally up to
you. I mean, you might not want to have anything to do with this anymore, but the Air Boss is
going to want to invite your assistance in developing that training, because obviously this has
been triggered by your complaints. And what we're trying to do is just trying to keep what you
went through from happening again, if that's possible, and hopefully, it is.

Beyond that, CNO and Air Boss flew to Washington, D.C., 2 weeks ago. He had a sit-down with
the CNO, and the conversation was about this investigation. CNO is directing an assessment of
inclusion and belonging in all of Naval Aviation. The plan is to hire an outside entity to come in
and drill down and do an across-the-board assessment of inclusion in Naval Aviation. Do our
African American aviators—do they feel like they belong? If they don't, why? And try to come
up with a plan to create a task force to attack that. That's another thing that we're—we're
developing that plan, but I believe the Air Boss is going to want to invite you to assist. And,
again, you don't have to answer that at this point. I mean, that's something—that's one of the
reasons he wanted to talk to you.

And, again, I'm sorry about the plan of not wanting to provide you with the investigation until
we talk to you, but that there's two good reasons for that. The one is that once the
investigation has been delivered to you and Captain Ashley, they're now releasable to the
press. Air Boss did want to have a chance to talk to you before all of this goes public, but I
understand it's been too long. And there's no reason to wait anymore. That's why we're going
to give you the investigation now.

And then, finally, as far as the findings go, again, Air Boss found that racial discrimination took
place. He did not find that Admiral Lindsey himself, who made the [unclear 00:06:17] decision,
that his decision was racially discriminatory or that it was based upon any kind of racial bias,
and you'll see that in the investigation.

So, anyway, that's a quick summary. That's a lot of information, and I just want to know what—
you probably have some questions. You're going to have more questions. We're here to
answer them for you once you get the investigation, but do you have any questions for us right
now?

LT COURTLAND SAVAGE: At this time, not right now. I just want to take it all in and just kind of
look at the investigation paper, and I'll reach out back to you if I have any questions.



                                                            SAVAGE PE 2, Encl.
                                                                         Page (2), 2 of284
                                                                               24 of
       Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 25 of 28




ATTENDEE: Okay. I got it, and another thing, as you mull this over—and again, we're all just
brainstorming at this point about how we're going to move forward. I mean, there's specific
directions. We already have identified an expert who we're going to do the unconscious bias
training, but we did see the CBS piece recently about your nonprofit, Flying for the Culture, and
one thing we were thinking about is if you were willing to work for us, if there's some way we
can partner with that program, because I thought that was a very moving piece, and it seems
like a fantastic idea. But, again, these are not things that are legal until we create the task
force. These are just notions that we have as we develop and move forward.

So, anyway, I'm glad that, you know, we can finally talk about this. We're at your disposal, if
you have any questions, and if you don't have any questions right now, we're going to—we're
going to forward that via email, a PDF—oh, sorry. One more thing. You'll notice that when you
get the report, because of the Privacy Act, you're going to see a lot of redactions. We can't
name, you know, the subjects of the investigation. You'll see your name in your copy.

Also, when the Air Boss does his review of the investigation, he approves or disapproves
different findings. So that means he disapproves, get redacted, so you'll notice that when you
see the investigation. That's also that when this goes public, you have to protect the privacy of
all involved.

LT COURTLAND SAVAGE: Okay.

ATTENDEE: So you'll see that when you get the investigation report.

So if there's no further questions, we'll just get you that report.

LT COURTLAND SAVAGE: All right. I do have one question. Who is your point of contact?

ATTENDEE: Oh, point of contact for the investigation will remain Commander Key [phonetic].

LT COURTLAND SAVAGE: Okay, got it. Well, I'll just take this all in and contact Commander Key
with any questions I may have in the future.

ATTENDEE: Okay. You should have my phone number on the bottom of all my emails. That's
my direct line.

LT COURTLAND SAVAGE: Okay. Yes, sir. I do have it.

ATTENDEE: Okay, perfect. Okay. So, anyway, we'll get that to you probably within the next
few minutes. Okay. So you'll have it this morning. All right. Well, thank you very much, Mr.
Savage.

LT COURTLAND SAVAGE: All right. Thank you.




                                                             SAVAGE PE 2, Encl.
                                                                          Page (2), 3 of284
                                                                                25 of
      Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 26 of 28




ATTENDEE: Have a great day.

LT COURTLAND SAVAGE: Bye-bye.




                                              SAVAGE PE 2, Encl.
                                                           Page (2), 4 of284
                                                                 26 of
     Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 27 of 28



                Transcript of Flag Panel Video Excerpt
                       2019 Tailhook Convention
                          September 6, 2019
                      (Full video available at:
      https://livestream.com/wab/tailhook2019/videos/195959742)

00:02: (CDR Joel Caponigro) Good afternoon, I’m, uh, Commander Joel
Caponigro, call sign “Furious,” Ops O at VFA-106 in Oceana. I have a
question here that, uh, took some input to do, so I had to write it
down. Um, what would you say to an entire generation of future CO’s
and current CO’s, uh, JO’s and Department Heads in the room who are
watching the IG process used as a weapon for individuals that don’t
like their boss. In other words, why would you choose to stay in the
Navy after watching anyone with protected communication completely
wreak havoc on the safety process, while the O-5 leadership that’s
trying to do the right thing takes the fall for doing it. The
perception that upper levels of leadership are not supporting at their
subordinates in hopes that it just doesn’t affect their careers is out
there, and that’s, they’re not receiving support from the upper
levels. Additionally, what efforts are being made to go after the
important issues of good or-, good order and discipline, and to ensure
that our O-5 leadership currently in command is supported to the
fullest extent possible.

00:56: Applause from the audience

01:05: (RADM Roy Kelley) Delicate question.    Thank you much for it.
So-

01:08: (CDR Joel Caponigro) I’m not a delicate person (laughs).

01:10: (RADM Roy Kelley) A cou-, ya, a couple of things that, uh, we
can, we can talk about here. Obviously when it comes to, uh, the, the
IG process, let, I want to make sure that everybody understands that,
that is an independent organization. So, you know, if, if somebody in
here says, uh, you know hey we’re, we’re concerned about leadership
and where they’re going with the IG, there is, uh, those are two
different things completely. Okay, so, if we’re talking about an IG
that’s happened, that is exclusive of the people you see up here.
Okay? Independent organization. Does its own investigations, and uh,
we, we have no connection, we have no, uh, uh, nothing that we can go
back to change what their opinion is, or what their, their results
are. Okay? So start with that. Now specifics on, on the cases that
you’re referencing, uh, obviously we’re not gonna to dive into those.
But, uh, I can tell ya, that, uh, we are, we are concerned about
things that happened as a result of an IG, or somebody abuses the
system; as uh, as you describe, using IG as a weapon. And, uh, those
engagements with senior leadership to the IG are happening. Just to
make sure they understand our concerns that we, we see happen; and to,
uh, to try to see what they can do to put prevention things in place
so that people aren’t given the opportunity to abuse the system. So,
the case that you’re referencing, we’re obviously not gonna talk the
specifics to, but I do want make sure you understand that, that
leadership is, uh, engaged on it, uh, with the IG, but also,



                                             SAVAGE PE 2, Encl.
                                                          Page (5), 1 of282
                                                                27 of
     Case 1:19-cv-02983-ABJ Document 16-5 Filed 09/09/20 Page 28 of 28



leadership is, uh, in the middle of the process. So, what you’re
describing is not done. Uh, the, uh, the results, uh, will continue
to be acted upon, and, uh, those will be resolved here in the near
future.

02:57: (CDR Joel Caponigro) Yet it still takes down good people before
decisions are made.

03:00: (RADM Roy Kelley) And, and…

03:01: (VADM DeWolfe Miller) No argument

03:02: (RADM Roy Kelley) And, and, you know, there’s, there’s gonna be
some that, that, uh, will look at it that way for sure, and uh, I, I
can’t argue your point. What I will say is that there’s, uh, um,
investigations that happened, and the information in the
investigations, we, uh, we have to protect, but at the same time,
understand that anytime that we’re involved in a situation like this,
uh, anything you do, any actions you take can be viewed differently
than you might have i-, indicated, or mi-, uh, the way that you might
have approached it. So, you know, when, whenever we’re, uh, we’re
given the responsibilities to take action for, uh, an investigation,
or to follow-up, you have to understand that every individual is given
their rights; and every opportunities if they want to engage with
senior leadership outside organizations. Uh, and, and, we have to
protect that. The other side of this too is we have to make sure if
we’re, we’re, uh, tasked with doing anything in re-, in regards to
that particular investigation, we gotta make sure we do it absolutely
perfectly clean. I’ll leave it at that.

04:04: (CDR Joel Caponigro) Yes sir. Thank you.




                                             SAVAGE PE 2, Encl.
                                                          Page (5), 2 of282
                                                                28 of
